Citation Nr: 1300067	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for atrial fibrillation.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran's Virtual VA eFolder has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the RO implemented the Board's April 2010 grant of entitlement to service connection for atrial fibrillation.  The RO assigned a 10 percent evaluation effective from August 18, 2003.  The Veteran disagreed with the assigned evaluation and subsequently perfected this appeal.  

The Veteran contends that the assigned evaluation does not adequately reflect the severity of his disability.  In June 2011, his attorney argued that the disability more closely approximates a 30 percent evaluation.  In April 2012, the Veteran argued that he suffers from an "aggravated" form of atrial fibrillation and that he should be awarded at least a 20 percent evaluation.  He reported having periodic episodes of highly irregular heartbeats, which leave him dizzy and uncomfortable and result in him missing work.  

The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7010, which evaluates supraventricular arrhythmias as follows: permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor (10 percent); and paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor (30 percent).  

Review of VA records shows generally that the Veteran takes various medications, including anticoagulants, and that the atrial fibrillation is rate controlled.  

The Veteran most recently underwent an examination to ascertain the current severity of his atrial fibrillation in December 2010.  On physical examination, his heart rhythm was reported as "irregularly irregular."  Stress test results showed a METs (metabolic equivalents) level of 4 to 6, and EKG testing showed atrial fibrillation.  The diagnosis was atrial fibrillation.  

On review, it is unclear whether the reduced METs level is related to the Veteran's service-connected atrial fibrillation or due to another cardiac disorder.  The Board notes that the claims folder was not available for review at the time of the examination, and thus, the examiner did not have access to private cardiology records, which include diagnoses of various cardiac disorders.  In April 2010, the Board specifically denied entitlement to service connection for a heart disorder other than atrial fibrillation; however, if the reduction in METs is attributed to his atrial fibrillation, a higher evaluation may be warranted under another diagnostic code.  

Considering the length of time since the last examination and the lack of information regarding what findings are related to service-connected atrial fibrillation versus any nonservice-connected cardiac disorders, the Board finds that additional VA examination is needed.  See 38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991). 

VA records were last uploaded to the Virtual VA eFolder in July 2012.  On remand, any additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c)(2) (2012).  

Finally, the evidence of record shows that the Veteran receives treatment from a private cardiologist, Dr. R.C. (initials used to protect the Veteran's privacy).  The most recent record from this provider is dated in May 2012.  On remand, the Veteran should be given an opportunity to provide any updated records or an authorization for their release.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should request relevant treatment records from the VA Medical Center in Las Vegas for the period from July 2012 to the present.  

All records obtained should be associated with the claims folder or the Virtual VA eFolder.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  The RO should contact the Veteran and request an authorization for release of treatment records from Dr. R.C. for the period from May 2012 to the present.  If a properly completed authorization is received, the records should be requested.  The Veteran should be advised that he may also submit the records himself.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  

3.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the nature and severity of his atrial fibrillation.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating heart disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of disability.  In this regard, the examiner is requested to identify which symptoms or findings are attributed to his service-connected atrial fibrillation versus his nonservice-connected cardiac disorders.  The examiner is specifically requested to state whether any decrease in METs is attributable to atrial fibrillation.  

A complete rationale for any opinion expressed should be provided.  

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO should implement corrective procedures at once. 

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to an initial evaluation greater than 10 percent for atrial fibrillation.  All applicable laws and regulations should be addressed. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

